Citation Nr: 0816197	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-29 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1946 to 
May 1968.  He died in June 2004.  The appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied service connection for cause of the veteran's 
death, and denied entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C. § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in June 2004.  The death certificate shows 
"failure to thrive" as the cause of the veteran's death.  
An amended death certificate signed in November 2005 shows 
cause of death as failure to thrive due Agent Orange 
Exposure.
 
VA medical records note that towards the end of his life in 
March 2004, the veteran was being treated for end-stage 
squamous cell carcinoma of the mouth and had limited ability 
to eat or drink.  He had been diagnosed with this condition 
since 1997.  A May 2003 private medical record also notes 
that the veteran had a history of throat cancer.  
Additionally, VA medical records document the veteran had a 
smoking history, previously 2 packs per day, but down to 1 
pack per day in 2004.  During the veteran's lifetime he was 
service-connected for bilateral knee arthritis, tinea pedis, 
scar on the left thigh, hemorrhoids, bilateral hip 
disability, and lumbosacral strain.

This claim cannot be resolved based on the evidence of 
record.  First, the cause of the veteran's death needs to be 
clarified, if possible.  VA medical records from Salt Lake 
City, Utah should be obtained for the period from March 2004 
up until the veteran's death in June 2004.  The private 
doctor who signed the amended death certificate in November 
2005 also should be contacted to clarify the veteran's cause 
of the death.  

Second, the veteran's service in Vietnam is not documented in 
the record.  The National Personnel Records Center (NPRC) 
should be contacted to verify the veteran's service in 
Vietnam.  If the veteran's Vietnam service is verified and 
the cause of death is shown to be related to cancer (and is 
not a presumptive disease), a VA medical opinion should be 
provided to determine whether the veteran's cause of death is 
at least as likely as not related to his herbicide exposure 
in Vietnam.

Finally, the appellant should be provided proper notice 
regarding her claims.  The U.S. Court of Appeals for Veterans 
Claims has clarified the notice requirements for DIC claims 
to include a statement as to the conditions the veteran was 
service-connected at the time of death, an explanation of the 
evidence necessary to substantiate a DIC claim based on the 
condition for which the veteran is service-connected, and an 
explanation of the evidence necessary to substantiate a DIC 
claim based on a condition not yet service-connected.  See 
Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant the proper notice 
for her DIC claims.  The notice should 
include (a) a statement of the conditions 
for which the veteran was service-
connected at the time of his death; (b) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a previously service-
connected condition; and (c) an 
explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet 
service-connected, and (d) the evidentiary 
requirements for substantiating claims 
based on exposure to Agent Orange.

2.  Contact the NPRC to verify the 
veteran's period of service in Vietnam.

3.  Obtain VA Medical records from Salt 
Lake City, Utah, dated from March 2004 to 
June 2004.

4. Contact Dr. Sherman D. Souza at 1951 
Bench Road, Suite B2, Pocatello, Idaho 
83201 and request 
clarification/elaboration regarding the 
stated cause of death on the November 2005 
death certificate he signed. 

5.  If the veteran's service in Vietnam is 
verified and the cause of death is shown 
to be cancer-related (and not a 
presumptive disease for herbicide 
exposure), provide a VA medical opinion 
from an oncologist or physician with 
appropriate qualifications to determine 
whether the cause of death is at least as 
likely as not related to the veteran's 
exposure to herbicides in service.  

The claims file should be made available 
to and be reviewed by the physician in 
conjunction with the opinion.  A complete 
rationale for all opinions expressed 
should be provided.

6.  Any additional development deemed 
appropriate should be accomplished.  The 
claims should then be readjudicated.  If 
either of the claims remains denied, issue 
a supplemental statement of the case 
(SSOC) containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



